Citation Nr: 0730494	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of childhood 
toxic water exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1989 to 
September 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDING OF FACT

The record does not contain evidence of a diagnosed disorder 
that resulted from the veteran's claimed childhood toxic 
water exposure.


CONCLUSION OF LAW

Residuals of childhood toxic water exposure were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for disability benefits 
due to childhood toxic water exposure, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  In the May 2005 statement of 
the case, the veteran was provided with notice of the 
requirements to substantiate a service connection claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records were 
previously obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case; as the record does 
not reflect that a diagnosable disorder resulted from the 
claimed childhood toxic water exposure, none was required.  
See 38 C.F.R. § 3.159(c) (4).    There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the veteran asserts that his multiple medical 
conditions are the result of his being exposed to toxic 
drinking water during his two-year (1981 to 1983) childhood 
residency at Camp Lejeune, North Carolina.  In a May 2005 
letter to the RO, he specifically asserted that he was a 
sickly child and developed attention deficit disorder in high 
school, and currently experiences dental problems, an 
enlarged liver, and a psychiatric disorder, all as a result 
of this childhood exposure.
 
As a threshold matter, even if the Board were to concede that 
the veteran was potentially exposed to toxic water for the 
duration of his childhood residency at Camp Lejeune, the 
veteran's assertions that his current medical disorders are 
related to said exposure do not fall under the jurisdiction 
of VA for compensation purposes.  Again, service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The veteran's claim that 
his current medical disorders were the result of childhood 
toxic water exposure, by definition, does not fall under the 
purview of VA disability compensation because he was not a 
"veteran" for the purposes of 38 C.F.R. § 3.6 during his 
residency at Camp Lejeune from 1981 to 1983.  As the instant 
claim is for alleged exposure during the veteran's father's 
military service, it must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, there is no evidence in the record that the 
veteran developed any of these conditions due to childhood 
toxic water exposure.  While the Board recognizes the 
veteran's submissions of class photographs taken during his 
two years of education at Camp Lejeune schools, there is no 
objective documentation of his childhood illnesses or a 
diagnosis of attention deficit disorder from that period.  
Accordingly, because there is no current diagnosis, the Board 
must conclude that with respect to these claimed conditions, 
a valid claim has not been presented.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

To that end, with respect to the remaining residuals of 
childhood toxic water exposure, claimed as dental, liver, and 
psychiatric disorders, the Board reiterates that 
substantiating a claim for service connection requires that a 
claimed disorder be shown to be related to a claimant's 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  After careful review of the evidence, the record is 
found to be void of any objective medical opinion providing 
such a nexus.  Hickson, 12 Vet. App. at 253.  Accordingly, as 
the criteria for substantiating the claim are not satisfied, 
service connection for residuals of childhood toxic water 
exposure must be denied.  

The Board has considered the veteran's written testimony and 
the arguments submitted with respect to his claim.  However, 
the veteran's opinion is not competent evidence of a 
diagnosed disorder, or a nexus between any claimed disorder 
and his military service.  Lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. at 492, 494-95 (1992).  

Similarly, the Board has reviewed the extensive medical 
treatise excerpts, internet printouts, Congressional 
testimony reproductions, and other documents concerning the 
incidences of toxic water at Camp Lejeune.  However, none of 
these documents address the facts in this particular 
veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
diagnosis or nexus.  Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Because there is no evidence to show that any of the claimed 
conditions are related to the veteran's military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of childhood toxic water 
exposure is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


